5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 1 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 2 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 3 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 4 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 5 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 6 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 7 of 8
5:20-cv-01567-MGL   Date Filed 05/26/20   Entry Number 63-9   Page 8 of 8
